                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

USI Insurance Services, LLC,                   )
                                               )
               Plaintiff,                      )
                                               )       ORDER
       vs.                                     )
                                               )
Lesley Bentz, Ashley Farthing, Daniel          )
Werner, Jared Fisher, and Martin Fisher,       )       Case No. 1:18-cv-255
                                               )
               Defendants.                     )


       The court held one of several status conferences on April 18, 2019. The court discussed and

heard argument on a number of discovery related issues. The court opined that it would liberally

construe rules of discovery with a view to helping parties discover the truth. Rules require

consideration of relevance and proportionality. The goal is to secure a just, speedy and inexpensive

determination in each case. Reason and common sense must be part of the analysis.

       Following the April 18, 2019 status conference, the court ordered Choice Financial Services,

Inc. ("Choice") to search for and produce all non-privileged insurance related electronically stored

information ("ESI") for the period from November 30, 2018, through April 1, 2019, for the

customers and information in a modified version of "Exhibit A" as discussed during the status

conference. The court ordered plaintiff to search for and produce using the same parameters, in

response to defendants' prospective discovery request to plaintiff. By now, there should be a

reportable record of progress. The parameters are clear as to time; the time period is relatively short

in terms of ESI.

       On April 16, 2019, the parties reported having conferred to discuss the nature and basis of

their clients' claims and defenses, possibilities for a prompt settlement or resolution of the case, and

                                                   1
their plans for discovery. The parties confirmed their reported plans and discussion, during a

scheduling conference with the court. It is likely the parties have learned even more about these

issues, during recent months of continuing discussion and debate.

       Defendants earlier reported being "ready for a settlement conference at any time." Plaintiff

too, during a status conference offered hope for resolution. The next status conference is scheduled

for August 2, 2019, at 9:00 a.m.

       IT IS ORDERED:

       1.      Counsel should meet and confer, by phone or in person, in advance of the status

               conference, in order to renew their discussion of claims, defenses, plans for

               discovery, motions, anticipated resource demands and costs; and, they should renew

               their discussion of options for resolving the case, in order to more fully and timely

               update and inform the parties and the court.

       2.      Counsel should be prepared to report in detail on their progress in producing court

               ordered discovery, for the period from November 30, 2018, through April 1, 2019.

       3.      Counsel should be prepared to address remaining issues, piece by piece and bit by

               bit, including the possible need to narrow and focus specific individual discovery

               requests that are relevant to articulable claims and defenses.

       Dated this 24th day of July, 2019.

                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhalter, Magistrate Judge
                                                     United States District Court




                                                 2
